Citation Nr: 0121490	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to his 
retirement in May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the RO denied 
the veteran's claim for service connection for a heart 
condition.

2.  Evidence submitted subsequent to the May 1983 RO decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
heart condition.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision that denied a claim for 
service connection for a heart condition is final. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's May 1983 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a heart 
condition have been met. 38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim of entitlement to 
service connection for a heart condition.  Essentially, the 
veteran maintains that he developed a heart condition during 
military service, and has had continuous problems with his 
heart since his discharge from service.

Service connection for a heart condition, claimed as heart 
palpitations, was originally denied by rating decision dated 
in May 1983.  The RO denied the claim on the grounds that the 
March 1983 VA examination did not diagnosis a chronic heart 
condition. The veteran was notified of that decision and his 
appellate rights by VA letter dated in May 1983.  The veteran 
did not initiate a timely appeal as to that decision and it 
became final. See 38 U.S.C.A. § 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the basis for denying service connection 
for a heart condition in the May 1983 rating decision, was 
that there was no evidence submitted showing a chronic heart 
condition. The only evidence present at the time of the May 
1983 rating decision was service medical records and a March 
1983 VA examination which noted a history of palpitations.  
No diagnosis was given. 

Additional pertinent evidence has been associated with the 
claims file since the RO's May 1983 denial of the veteran's 
claim for service connection for a heart condition.  This 
evidence includes: (1) a June 1999 statement from the 
veteran; (2) an August 1999 VA examination which diagnosed 
the veteran with periodical tachycardia with premature 
ventricular contraction (PVC) and borderline cardiomegaly; 
(3) a December 1999 statement from the veteran; (4) a 
transcript from the veteran's May 2000 RO hearing; (5) VA 
outpatient treatment records dated between August 1999 and 
March 2000 indicating complaints of heart palpitations and 
noting various diagnoses, to include infrequent PVCs and 
occasional premature atrial complex (PACs); (6) a June 2000 
examination which diagnosed the veteran with palpitations 
with ventricular premature beat, hypertension, and a resting 
tremor; and (7) an August 2000 addendum to the June 2000 VA 
examination. 

The evidence associated with the veteran's claims file 
subsequent to the May 1983 decision is new and material.  The 
veteran's statements and testimony show evidence of treatment 
since discharge from service.  VA examinations and outpatient 
treatment records offer evidence of continued complaints of 
heart palpitations and a current disability. As such, there 
is a basis to reopen the veteran's claim for service 
connection for a heart condition. 

The newly submitted evidence supports the veteran's 
contention that he has a current heart condition.  The 
"new" evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the May 1983 final denial.  Therefore, the new evidence of 
record is material, in that it relates to the matter on 
appeal, and thus, so significant that it must be considered 
in order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
entitlement to service connection for a heart condition is 
reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a heart condition, and to this extent, the 
appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the Board has reopened the veteran's claim for service 
connection for a heart condition, the Board must ensure that 
the duty to assist has been satisfied. A preliminary review 
of the claims file reveals that additional development is 
necessary prior to appellate disposition.

In connection with the veteran's request to reopen his claim 
of entitlement to service connection for a heart condition, 
the RO scheduled a VA examination.  A May 2000 memorandum 
from the RO to the VA Cardiology Department specifically 
requested that the examiner answer the following questions: 
(1) Does the veteran now have a heart condition which started 
in service? and (2) Is it as least likely as not that his 
current heart condition was first manifested and as the same 
heart condition as was shown in service?  The examiner was 
asked to give a full rationale for their expert medical 
opinion.  

The June 2000 VA examination failed to provide a nexus 
opinion.  The RO found the examination inadequate for rating 
purposes for failure to provide a nexus opinion and METS, and 
requested an additional examination.  An August 2000 addendum 
to the June 2000 VA examination also failed to provide a 
medical nexus opinion.  Despite the RO's attempt and re-
attempt to obtain the necessary medical opinions, the 
examining physician chose to offer a legal opinion to the 
effect that "the patient should not claim for his 
compensation due to his unremarkable heart rhythm." At the 
same time, the examining physician left the RO's medical 
question unanswered.  Accordingly, a VA examination is needed 
to render an opinion as to the nexus between any current 
disability and disease or injury in service.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)(a medical examination will be provided when 
necessary to make a decision on a claim).

In the veteran's May 2000 hearing before the RO, he testified 
that he received treatment for his heart condition from a 
private medical provider.  It does not appear from the 
record, that efforts were made to obtain the aforementioned 
private medical records.  Upon remand the RO is requested to 
contact the veteran for the name and addresses of any 
physician from which he sought treatment for his heart 
condition.  The RO is then requested to obtain these records 
and associate them with the veteran's claims file.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant treatment 
records for cardiovascular disabilities 
are included in the claims folder.

3.  The RO should contact the veteran and 
obtain a list of the names and addresses 
of all private physicians from which he 
sought treatment since his discharge from 
service for a heart condition.  After 
obtaining the proper authorizations and 
releases, the RO should obtain and 
associate these records with the 
veteran's claims file.  All requests and 
responses thereto, should be clearly 
documented within the veteran's claims 
file.  

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA cardiovascular 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner specifically answer the 
questions presented by the RO in its two 
prior attempts to develop the medical 
record:
	
a.  Does the veteran now have a 
heart condition which started in 
service?

b.  Is it at least as likely as not 
that his current heart condition was 
first manifested and (is) the same 
heart condition as was shown in 
service?
(Give full rationale for your expert 
medical opinion.)

In addition, the examining physician must 
respond to each of the following items:  

a.  List all disabling disorders of 
the cardiovascular system that the 
veteran currently has.

b.  For each diagnosed 
cardiovascular disorder in question 
(a), state a medical opinion as to 
the time of onset of the disability.

c.  For each diagnosed 
cardiovascular disorder in question 
(a), state a medical opinion as to 
whether it is at least as likely as 
not that the diagnosed 
cardiovascular disorder is the 
result of a disease or injury the 
veteran had in service. (In 
answering this question, the 
examiner should comment on all 
findings in the service medical 
records, VA outpatient treatment 
records, and any subsequent medical 
records associated with the 
veteran's claims file pursuant to 
this remand).

d.  Does the veteran currently have 
premature ventricular contractions?

e.  Is a premature ventricular 
contraction a type of  "ventricular 
arrhythmia" within the meaning of 
that term asd it is used in 
38 C.F.R. Part 4, Diagnostic Code 
7011

f. Is a premature ventricular 
contraction a type of 
"supraventricular arrhythmia" within 
the meaning of that term as it is 
used in 38 C.F.R. Part 4, diagnostic 
Code 7010?

g.  Are the veteran's premature 
ventricular contractions a 
chronically disabling condition?

h.  Does the veteran take 
prescription medications for 
premature ventricular contractions?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claim for 
service connection for a heart condition.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



